                                                                                                    tt<


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  No. 19 CR 578
                v.
                                                  Judge VIRGINIA M. KENDALL
 ROOSEVELT MCDONALD

                PROTECTTYE ORDER GOVERMNG DISCOVERI

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C.   S    3771(a)(1) and (8),   it is hereby ORDERED:

      1.     AIl of the materials provided by the United States in preparation for, or

in connection with,       Btry stage of the proceed,ings   in this case (collectively,     "the

materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as copnsel of record        in this   case) solely   in connection

with the defense of this case, and for no other purpose,           and.   in connection with   no

other proceeding, without further order of this          Court.      State court grand jury

materials may be used only by defendant's counsel and their staffsolely in connection

with the defense of this case, and for no other purpose, and in connection with                no

other proceeding, without further order of this Court.

      2.     Defendant and d.efend.ant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than               persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize
disclosure (collectively, "authoized persons"). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court. The materials and their

contents shall not be disclosed either directly or indirectly to any person or entity

outside of the United States without prior authorization from the Court.

      3.     Certain materials   d.isclosed. or to be d.isclosed. by   the government contain

particularly sensitive information, including financial information of one or more

persons other than the defendant. These materials shall be plainly marked as

sensitive by the government prior to disclosure. No such materials, or the information

contained therein, may be disclosed to any persons other than defendant, counsel for

defendant, persons employed. to assist the defense,          or the person to whom the
sensitive information solely and directly pertains, without prior notice              to   the

government and authorization from the Court. Absent prior permission from the

Court, information marked as sensitive shall not be included in any public filing with

the Court, and instead shall be submitted under seal (except if the defendant chooses

to include in a public document sensitive information relating solely and directly to

the defendant.

      4.     Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this   case   by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials

      5.     Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records of any kind that they make i.n relation to the contents of

the materials, other than to authorized persons, and aII such notes or records are to

be treated in the same manner as the original materials.

      6.     Before providing materials to an authorized person, defense counsdl

must provide the authortzed person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, aII of the materials and all

copies made thereof shall be disposed of     in one of three ways, unless    otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained   in defense counsel's   case fiIe. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      8.     To the extent any material is produced by the United States to

d"efend.ant or defendant's counsel by mistake, the   United States shalt have the right

to request the return of the material and shall do so in writing. Within fi.ve days of

the receipt of such a request, defendant and"/or defendant's counsel shall return aII
such material   if in hard copy, and in the   case of electronic materials, shall   certifr in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

       9.      The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order   limit   defense

counsel   in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be frled

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

       10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for mod.ification of any provision hereof.




                                             ted States District Court
                                          Northern District of Illinois

Date: ? -43 -/ f
